Opinion issued February 13, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00177-CR
____________

JEROME MONTEL BAKER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 850051 



MEMORANDUM  OPINION
	Appellant, Jerome Montel Baker, was convicted by a jury of capital murder. 
Because the State did not seek the death penalty, the trial court assessed the
mandatory punishment of confinement for life.  See Tex. Pen. Code Ann. § 12.31(a)
(Vernon 1994).  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  We have granted
two motions for extension of time for the filing of appellant's pro se brief.  One
motion was filed by counsel, and we granted an extension to November 8, 2002. 
Appellant then filed his own motion for extension of time that we granted to
December 13, 2002.  More than 30 days have passed since that date, and appellant
has not filed a pro se brief.  We have carefully reviewed the record and counsel's
brief.  We find no reversible error in the record, and agree that the appeal is wholly
frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).